Citation Nr: 9914334	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-26 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as degenerative joint disease and lumbar 
strain.

2.  Entitlement to service connection for the residuals of a 
left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The veteran appeared at a 
personal hearing in August 1998 before a Member of this Board 
sitting in Travel Board session at the RO.


FINDINGS OF FACT

1.  The claims file contains sufficient evidence to render an 
equitable disposition of the issues on appeal.

2.   The first medical evidence of low back problems dates 
from March 1994, approximately 21 months after the veteran's 
separation from service;  no cognizable medical evidence has 
been submitted to show that his low back disorder is causally 
related to his active service.

3.  The first medical evidence of a left inguinal hernia 
dates from July 1993, over one year after the veteran's 
separation from service;  no cognizable medical evidence has 
been submitted to show that his hernia was causally related 
to his active service.



CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for a low 
back disorder, claimed as degenerative joint disease and 
lumbar strain, has not been submitted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991);  38 C.F.R. § 3.303 (1998).

2.  A well-grounded claim for service connection for the 
residuals of a left inguinal herniorrhaphy, has not been 
submitted.  38 U.S.C.A. §§ 1110, 5107;  38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The United 
States Court of Veterans Appeals has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  
(emphasis added) Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

When a veteran has sufficient time in service and a chronic 
disease such as arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  For the showing of 
a chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings of a 
diagnosis including the word "chronic".  A continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after service discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  When a disease was 
not initially manifested during service or within the 
applicable presumption period, the appellant may establish 
the "required nexus" for service connection by evidence 
demonstrating a medical relationship between the current 
disability and the service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet.App. 352, 
356 (1992). 

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under section 5107(a).  See Cartright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that a claim is "plausible" 
or "possible" is required.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A claimant would not meet this burden 
imposed by section 5107(a) merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Tirpak.

The veteran asserts that he injured his low back, and 
developed a left inguinal hernia, while lifting heavy bags of 
cement during his active service.  Therefore, he contends he 
is entitled to service connection for those disabilities.

The report of the veteran's medical examination upon his 
entry into active service notes that he was involved in a 
motorcycle accident prior to service and injured the 
posterior area of his neck.  However, no history of low back 
injury was noted.  Further, on physical examination, no 
hernias or low back disorders were complained of or observed.  
The report of his service separation examination contained no 
complaints or findings of any hernia or low back disorders.  
Further, the veteran checked the blocks indicating that he 
did not have recurrent back pain or a rupture or hernia.

The claims file contains treatment records from T. W. 
Lammers, D.C., of Custer, South Dakota, covering the period 
from March 1987 through March 1994.  In March 1987, the 
veteran sought treatment for pain in his middle back and neck 
following a motorcycle accident in 1984.  In June 1987, the 
veteran presented with complaints of a recurrence of pain in 
his neck and shoulders since he tripped and fell while 
carrying wood.  In December 1993, the veteran complained of 
pain between his shoulder blades and in his neck, which he 
attributed to having lifted heavy bags of cement in service.  
The doctor noted that the veteran had gone to work for a 
trucking firm after his discharge from service and had had a 
few incidents, and was now presenting for treatment of his 
upper torso symptoms. In March 1994, the doctor noted that 
the veteran complained of some mid back thoraco lumbar pain, 
and low back pain with a sensation of a knot in that area.  
The assessment was left thoraco lumbar myalgia.

The veteran received outpatient treatment at a VA medical 
facility in the period between July and September 1993.  The 
reports of that treatment are contained in the claims file.  
In July 1993, it was noted that he had a left inguinal 
hernia.  He reported that he had first noticed it in 1991, in 
service.  In August 1993 a herniorrhaphy was performed, which 
healed well.

The report of the veteran's February 1997 VA examination 
shows that his carriage, posture, and gait were normal at the 
time of the examination.  Straight leg raise test results 
were negative.  No objective evidence of pain on motion was 
noted.  The low back was non-tender to palpation and 
percussion, and no paraspinous spasms were noted.  The 
examiner noted no problems with the rest of the veteran's 
musculoskeletal system.  The veteran complained of pain in 
his low back if he did any heavy work for longer than five 
minutes at a time.  X-ray studies showed mild rotary 
levoconvex scoliosis of the lumbar spine, a nearly complete 
lumbarization of the S1 segment with a relatively wide 
intervertebral disc space at L5-S1, and apparent mild 
narrowing of the L3-4 and L4-5 disc spaces.  The veteran 
reported that he first noticed a left inguinal hernia in 
1991.  A well-healed, non-tender, left inguinal herniorrhaphy 
scar was observed.  No recurrence of the hernia was seen.     
The diagnosis was lumbosacral strain, not shown on 
examination, minimal changes of S1 degenerative disc disease 
and disc degeneration, and a repaired left hernia, with no 
evidence of recurrence.

At his August 1998 personal hearing before a Member of this 
Board sitting in Travel Board session at the RO, the veteran 
testified that his low back problems and left inguinal hernia 
both began during his active service.  He attributed their 
onset to his job duties which involved frequently lifting 110 
pound bags of cement.  He reported that on one occasion in 
service he felt a sharp pain in his low back and was treated 
with muscle relaxant and analgesic medication at the hospital 
at the Osan Air Force Base in Korea.  He testified that he 
was placed on light duty profile for one to two weeks due to 
his back pain.  He further testified that he noticed the left 
inguinal hernia during his active service, but did not report 
it, thinking he was merely gaining some extra weight.

Upon consideration of all the evidence of record, the Board 
finds that the veteran has failed to carry his burden of 
presenting sufficient evidence to justify a belief by a fair 
and impartial individual that he has submitted well-grounded 
claims for a low back disorder, and for the residuals of a 
left inguinal herniorrhaphy.  The evidence supporting the 
veteran's assertions that his low back disorder and his left 
inguinal herniorrhaphy residuals are causally related to his 
active service, are his own unsubstantiated contentions.  
While he is certainly capable of providing evidence of 
symptomatology, as a layperson he is not considered legally 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

The available medical evidence shows that at the time of his 
separation from service he did not have any low back or 
hernia disorders.  Further, the evidence indicates that those 
disorders arose more than one year after the veteran's 
separation from active service.  Thus, the veteran has not 
submitted any medical opinion or other medical evidence which 
supports his claims.  Thus, these claims may not be 
considered well-grounded.  38 U.S.C.A. § 5107(a).  Since the 
claims are not well-grounded, they must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390; (1995).

As the foregoing explains the need for competent evidence 
linking the veteran's current disabilities to the veteran's 
active service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

ORDER

As well-grounded claims for service connection for a low back 
disorder, claimed as degenerative joint disease and lumbar 
strain, and for the residuals of a left inguinal 
herniorrhaphy, have not been submitted, the appeal is denied.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

